Citation Nr: 0700981	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-16 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from July 1986 to February 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for his service-connected low back and left knee 
disabilities.  

The veteran indicated on his substantive appeal concerning 
his claim for an increased rating for his low back disability 
that he wanted to testify at a hearing before a Veterans Law 
Judge at the RO.  Since the veteran noted on his substantive 
appeal submitted in May 2004, addressing his claim for an 
increased rating for a left knee disability, that he did not 
want a Board hearing, the RO sought clarification of his 
desire for a hearing.  In May 2004, the veteran stated that 
he did not want a Travel Board hearing.


FINDINGS OF FACT

1.  The veteran's lumbosacral strain is manifested by slight 
limitation of motion with pain, with no evidence of muscle 
spasm or abnormal gait.

2.  The veteran's left knee disability is manifested by 
limitation of motion and is not productive of more than 
slight knee disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(effective prior to September 26, 2003); Diagnostic Code 5237 
(effective September 26, 2003).

2.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5260, 5261, 5262 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in an June 2002 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claims, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  The veteran was again 
asked to submit evidence in April 2003 and December 2003 
letters.  In response, to the requests for evidence, the 
veteran reported treatment only at the VA and at the 
Metrolina Compensation Clinic.  Records from both facilities 
have been obtained.

Thus, the VCAA provisions have been considered and complied 
with.  The veteran was notified and aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.   There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Pelegrini, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the appellant's claims for an increased 
rating, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
service medical records, private and VA medical records, and 
VA examination reports.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the appellant or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate each 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).


Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

Although the veteran's representative contends that this case 
involves the initial award of compensation and Fenderson v. 
West, 12 Vet. App. 119 (1999) applies, the Board notes that 
the representative is mistaken.  In this regard, service 
connection for the left knee and lumbosacral strain was 
established by a 1995 rating decision, with a February 1996 
rating evaluating the claim following an initial VA 
examination.  The veteran did not file a notice of 
disagreement with either decision, and they became final.  No 
further communication was received until several years later.  
Accordingly, this case is clearly one for an increased 
rating, and Francisco, not Fenderson applies.


A.  Lumbosacral strain 

As regards to the veteran's service-connected low back 
disability, the Board notes that, during the course of this 
appeal, specifically, on September 26, 2003, there became 
effective new regulations for the evaluation of 
service-connected disabilities of the spine.  VA's General 
Counsel has held that where a law or regulation changes 
during the pendency of an appeal, the Board should first 
determine which version of the law or regulation is more 
favorable to the veteran.  If the application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-2000 
(April 10, 2000).  

Under the criteria in effect prior to September 26, 2003, a 
40 percent evaluation may be assigned for lumbosacral strain 
which is severe; with listing of whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent evaluation may be assigned for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).

A 40 percent evaluation is assignable for severe limitation 
of motion of the lumbar spine.  When moderate, a 20 percent 
evaluation may be assigned.  Diagnostic Code 5292 (as in 
effect prior to September 26, 2003).

The rating schedule was amended, effective September 26, 
2003, to institute a general rating formula for evaluating 
diseases and injuries of the spine, including lumbosacral 
strain under Diagnostic Code 5237.

Under the new general rating formula for diseases and 
injuries of the spine, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 20 percent evaluation is warranted where there is evidence 
of forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or a combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour, such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 
40 percent evaluation, under those same regulations, requires 
evidence of forward flexion of the thoracolumbar spine to 
30 degrees or less.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2006).  

Several "Notes" to the new criteria provide additional 
guidance as to the assigning the appropriate rating, to 
include evaluating any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Id. at Note (1).

Pursuant to Note (2) (see also Plate V.), for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.

The evidence supporting the veteran's claim includes his 
statements and some medical findings.  In this regard, the 
Board acknowledges that the veteran has consistently reported 
that he experiences back pain.  The Board observes that the 
October 2001 VA examination showed that the veteran indicated 
that he had pain at the extremes of motion.  When he was seen 
at a private facility in September 2002, after he had twisted 
his back while delivering a package, there was tenderness at 
the L4-5 level only on the right.  It must also be noted that 
limitation of motion was again documented on the August 2003 
VA examination.

The evidence against the veteran's claim includes the medical 
findings on VA examinations.  Although, as noted above, pain 
at the extremes of motion was reported on the October 2001 VA 
examination, it is significant to point out that there was no 
fatigue, weakness or lack of endurance.  In addition, there 
was no spasm, weakness or tenderness.  The veteran had no 
postural abnormalities and no fixed deformity was present.  

Similarly, the August 2003 VA examination demonstrated pain 
or discomfort on motion of the lumbar spine.  The range of 
motion cannot be characterized, however, as more than slight.  
The Board observes that even when the veteran's claim is 
considered pursuant to the amendment to the Rating Schedule 
that became effective on September 26, 2003, a higher 
evaluation is not warranted.  In this regard, the Board notes 
that forward flexion was to 100 degrees, extension to 10 
degrees, and lateral bending to 30 degrees.  The combined 
range of motion of the lumbar spine was more than 120 
degrees.  A CT scan from February showed no low back 
abnormalities.  The evidence simply does not show objective 
findings reflective of severe limitation of motion or severe 
lumbosacral strain to warrant an increased rating under the 
old criteria, and the veteran's range of motion is far 
greater than that required for an increased evaluation under 
the new criteria.  

The Court has held that when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2006) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  While pain on 
motion has been exhibited, such complaints, when considered 
with the objective findings and functional impairment are 
adequately addressed by the 20 percent rating assigned under 
either criteria.  

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's allegations 
regarding the severity of his low back disability.  The Board 
finds, accordingly, that the preponderance of the evidence is 
against the claim for an increased rating for lumbosacral 
strain, and that his current level of functional impairment 
is adequately reflected in the 20 percent rating currently 
assigned.  

B.  Left knee disability 

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A 20 percent rating may be assigned when flexion of the leg 
is limited to 30 degrees.  When flexion is limited to 45 
degrees, a 10 percent rating is assignable.  Diagnostic Code 
5260.

A 20 evaluation may also be assigned when extension of the 
leg is limited to 15 degrees.  When limited to 10 degrees, a 
10 percent rating may be assigned.  Diagnostic Code 5261.

A 20 percent evaluation may be assigned for malunion of the 
tibia or fibula with moderate knee or ankle disability.  When 
there is slight knee or ankle disability, a 10 percent 
evaluation may be assigned.  Diagnostic Code 5262.

A 10 percent evaluation may be assigned for removal of the 
semilunar cartilage, symptomatic.  Diagnostic Code 5259.

The evidence supporting the veteran's claim includes his 
statements and some medical findings.  The Board notes that 
the left knee was slightly swollen when seen in a VA 
outpatient treatment clinic in July 2001.  The next month, 
mild edema was present.  When examined by the VA in October 
2001, there was limitation of motion of the left knee.  An 
outpatient clinic visit in November 2002 revealed that his 
left knee pain was worse when he walked more at work.  Some 
crepitus was reported in December 2002 and in April 2003.  On 
the VA examination in October 2003, it was reported that the 
veteran wore a knee brace.  Crepitus and slight limitation of 
motion were exhibited.

The evidence against the veteran's claim includes the medical 
findings on VA examinations.  Although limitation of motion 
was documented on the October 2001 VA examination, the 
remainder of the clinical findings were negative.  In this 
regard, the Board points out that there was no significant 
pain, fatigue, weakness or lack of endurance.  In addition, 
there was no edema, painful motion, instability, effusion, 
tenderness, redness, heat or guarding of movement.  The 
veteran's gait was described as normal, and weight bearing 
was good.  The most recent VA examination of the left knee, 
conducted in October 2003, showed that there was only slight 
limitation of motion.  It is noted that the range of motion 
of the left knee was from 0-110 degrees.  Also, McMurray's 
test and Drawer's sign could not be elicited.  There is no 
objective evidence showing that the joint was unstable.  

The Board concludes that the medical findings on examination 
do not demonstrate more than slight knee or ankle disability.  
Thus, there is no clinical basis for a rating in excess of 10 
percent for the veteran's left knee disability.  The Board 
finds that the preponderance of the evidence is against the 
claim for an increased rating for a left knee disability.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected left knee or back 
condition presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that the objective evidence does not 
show that the veteran's service-connected left knee or back 
condition, in and of itself, interferes markedly with 
employment (i.e., beyond that contemplated in the assigned 
rating), warrants frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.  Although the veteran reported that he 
missed some work, the schedular criteria, in general, are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability. 38 C.F.R. § 
4.1.  Here, some loss of work time has not been shown to 
equate to marked interference with employment.   Therefore, 
the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  


ORDER

An increased rating for lumbosacral strain is denied.

An increased rating for a left knee disability is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


